Citation Nr: 1212048	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-13 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a back injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from December 1946 to December 1949.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In July 2009, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further development and to comply with his request to testify during a hearing at the RO before a Veterans Law Judge.

In January 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a March 2011 decision, the Board denied the Veteran's claims for service connection for a disorder manifested by shortness of breath due to exposure to asbestos and a loss of sense of smell.  At that time, the Board remanded his request to reopen the previously denied claim for service connection for residuals of a back injury to the RO via the AMC.

The matter of the reopened claim for service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  In June 1982, the RO denied the Veteran's claim for service connection for residuals of a back injury and, in May 1989, the RO confirmed and continued its determination.  The Veteran was notified in writing of the RO's decisions and his appellate rights.  He did not initiate an appeal of these denials within one year of being notified. 

2.  The evidence received since the May 1989 decision is both new and material and raises a reasonable possibility of substantiating the claim for service connection for residuals of a back injury.  


CONCLUSIONS OF LAW

1.  The May 1989 decision that confirmed and continued the denial of service connection for residuals of a back injury, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  The evidence received since the RO's May 1989 decision is new and material, and the claim of service connection for residuals of a back injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied with regard to the appellant's claim to reopen the previously denied issue of entitlement to service connection for residuals of a back injury in the present case, the Board concludes that the VCAA does not preclude the Board from adjudicating these matters.  This is so because the Board is taking action favorable to the appellant with regard to the new and material issue on appeal, and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

II. Legal Analysis

An appellant may reopen a previously and finally denied claim by submitting new and material evidence.  38 C.F.R. § 3.156(a).  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998). 
At the time of the June 1982 decision, it was noted that the Veteran's service treatment records were presumed destroyed in a fire at the National Personnel Records Center (NPRC).  The appellant claimed that he fell down a flight of stairs and injured his back in service in February or March 1947, and indicated that he was last treated for his back in 1962.

Since there were no service medical records regarding a back injury in service, and no evidence of a current back disability due to the claimed in-service accident described by the appellant, the RO denied service connection.  The Veteran was notified in writing of the RO's determination and his appellate rights.  The appellant did not initiate an appeal on that denial and the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

In May 1989, the RO reconsidered the Veteran's claim in light of recovered reports from the Office of the United States Surgeon General.  As there were no records recovered regarding the Veteran's treatment, the RO continued its denial of his claim for service connection for residuals of a back injury.  He was notified in writing of the RO's determination and his appellate rights.  The appellant did not initiate an appeal on that denial and the RO's decision became final.  Id.

In June 2006, the RO received the Veteran's current request to reopen his claim for service connection for residuals of a back disorder.  The evidence added to the record since the RO's May 1989 decision includes VA outpatient medical records dated from July 2004 to February 2009.  Results of x-rays of the Veteran's spine taken by VA on May 21, 2007, include multi-level degenerative and discogenic changes predominantly extending from L1 to L4 with a "post traumatic deformity" involving the inferior endplate of L1 "probably old".  In a July 27, 2007 physical medicine rehabilitation note, the Veteran gave a history of low back pain for several years "s/p fall".  He reported having worsening pain.  
 
Also added to the record is a January 19, 2011 signed statement from the Veteran's wife who said that she knew him for 65 years and was married to him for over 61 years.  The Veteran's wife said that, in the first part of 1947, she visited him in the base hospital at Fort Knox, Kentucky, after he fell down some iced barrack stairs and hurt his back.  She said he was in traction.  The Veteran's wife indicated that he was hospitalized for approximately three weeks and had back trouble since that accident.  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992). 

At the time of the May 1989 decision, there was no corroborative evidence of a back injury in service and no evidence of treatment for a current back disorder.  Additional evidence received since that earlier decision, including the post-service medical reports and statement by the Veteran's wife, include x-ray evidence of an old post traumatic deformity in his lumbar spine with degenerative and discogenic changes and corroborative evidence that he was hospitalized and in traction after the claimed accident. 

This additional evidence is probative and raises a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a).  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the appellant's claim for service connection for residuals of a back injury.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 



ORDER

New and material evidence having been received to reopen the previously denied claims for service connection for residuals of a back injury, the appeal is granted to this extent. 


REMAND

The Veteran seeks service connection for residuals of a back injury that he attributes to a February 1947 accident in which he slipped on icy stairs.  He testified that he was hospitalized for nearly one month in the Fort Knox Hospital in Kentucky.  In his February 1982 Report of Accidental Injury, the Veteran indicated that the accident occurred in February or March 1947 and that he was hospitalized for several days.  In her January 2011 signed statement, the Veteran's wife said that, in the first part of 1947, she visited him in the base hospital at Fort Knox while he was hospitalized for approximately three weeks.  She said he was in traction.

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Similarly, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran maintains that he slipped on icy stairs in early 1947 and injured his back.  His wife indicated that she visited him in the hospital while he was in traction for the back injury.  The Board has no reason to doubt the credibility of the Veteran's description of the circumstances of his accident.  As such, the Veteran's assertion that he slipped on icy stairs and sustained back pain in service is deemed credible by the Board.  See Barr; Jandreau, supra. 

The Veteran's service treatment records are unavailable, according to a November 2011 RO memorandum.  Under such circumstances, the United States Court of Appeals for Veterans Claims has held that VA has a heightened duty to assist the claimant in developing the claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005). 

Records from the Social Security Administration (SSA) indicate that the Veteran was found totally disabled and eligible for benefits since 1974 due, in part, to chronic low back syndrome.   In February 1983, A.G., M.D., provided a medical report regarding the Veteran's condition that was submitted to the SSA.  It was noted that, in December 1974, the Veteran sustained a work-related injury when he stepped on a piece of pipe and fell backward landing on his back and hitting his head.  Since then, he had pain in the lumbosacral area and had not worked.  An August 1982 record from Dr. A.G. diagnosed the Veteran with low back syndrome.  In February 2008, SSA advised the RO that the Veteran's records were destroyed.  

Post service medical evidence includes VA medical records, dated from July 2004 to February 2009, that reflect the Veteran's report of worsening back pain for several years after a fall.  The May 2007 VA radiology report shows multi-level degenerative and discogenic changes from L1 to L4 with a "post traumatic deformity" involving the inferior endplate of L1 probably "old".

As such, the Board finds that the Veteran should be afforded an appropriate VA examination to determine the etiology of any back disorder found to be present.  Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Long Beach, California, for the period from February 2009 to the present, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Long Beach for the period from February 2009 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After the above development is completed, schedule the appellant for VA orthopedic examination to determine the etiology of any back disorder found to be present.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examiner should be advised that the Veteran provided a history of falling down a flight of stairs while in service in February or March 1947 and incurred back pain, and that the Board has found his account of his accident credible.  The clinical history should be noted, including the report of post service intercurrent injury in 1974 as summarized in this document.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report

For each back disability found, the examiner should indicate whether there is a 50 percent probability or greater that it had its clinical onset or is otherwise related to active service.  In providing this opinion, the examiner should acknowledge the Veteran's complaints of continuity of symptomatology since service.  Any opinion offered should be accompanied by a fully explanatory written rationale 

3. Re-adjudicate the issue of entitlement to service connection for residuals of a back injury.  If the decision remains in any way adverse to the Veteran, he should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


